Perley, J.
By the forty-sixth printed rule of practice, “ after a witness has been dismissed from the stand, he cannot be recalled without permission of the court upon an application for that purpose.” It is thus left to the discretion of the court whether a witness whose examination has been completed shall be recalled, and we see nothing to raise a suspicion that this discretion was,in the present case improvidently exercised.
In an action for verbal slander, the defendant may give evidence of the plaintiff’s general bad character, to reduce the damages. Lamos v. Snell, 6 N. H. Rep. 413.
But in this case the defendant did not introduce such evidence. The angry conversation between the parties may have had a bearing on other parts of the case, but it was not admissible to impeach the plaintiff’s character. Where the defendant has not attacked the plaintiff’s general character in evidence, the plaintiff cannot introduce proof of his good character to rebut a justification, nor to rebut the plaintiff’s proof that the words laid in the declaration were spoken by the defendant. Matthews v. Huntley, 9 N. H. Rep. 146; Bamfield v. Massey, 1 Camp. 460.

The exceptions must he overruled.

Note. The verdict was set aside, on evidence that improper conversations were held before some of the jurors, and that one of the jurors had, before the time, formed and expressed an opinion on the merits of the cause.